Fourth Court of Appeals
                               San Antonio, Texas
                                     October 31, 2016

                                   No. 04-16-00532-CV

 FRANKLIN ADVISERS, INC., on behalf of certain investment funds managed by it, Oz
Management LP, on behalf of certain investment funds managed by, Oz Management II LP, on
   behalf of certain investment funds managed by it, Benefit Street Partners, LLC, Et al,
                                        Appellants

                                            v.

     IHEARTCOMMUNICATIONS INC., f/k/a Clear Channel Communications, Inc.,
                            Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-04006
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
      Motion for Admission Pro Hac Vice of Kevin B. Huff is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court